                                                                                               E-FILED
                                                              Monday, 30 September, 2019 09:42:14 AM
                                                                          Clerk, U.S. District Court, ILCD

                                       IN THE
                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

      VENUE CHISCA LLC,
          Plaintiff,

      v.                                             Case No. 1:19-cv-01054-SLD-JEH

      BRITTNEY JONES and THE
      SPRUCE WEDDING COMPANY,
      LLC d/b/a Spruce Rentals,
           Defendants.


                                             Order
      Now before the Court is Plaintiff Venue Chisca LLC’s Motion to Strike Affirmative
Defenses (Doc. 18), Defendants Brittney Jones (Jones) and The Spruce Wedding Company, LLC
d/b/a Spruce Rentals’ Response and Objection to Plaintiff’s Motion to Strike “Affirmative
Defenses” (Doc. 19), the Plaintiff’s Motion for Leave to File Reply RE: Motion to Strike
Affirmative Defenses (Doc. 20), and the Defendants’ Response and Objection thereto (Doc. 21).
For the reasons set forth, infra, the Plaintiff’s Motion to Strike Affirmative Defenses is DENIED
and its Motion for Leave to File Reply is DENIED as well.
                                                I
      The Plaintiff filed this case on February 22, 2019 claiming Defendants Jones, manager of
Defendant The Spruce Wedding Company, LLC (The Spruce), and The Spruce violated the
Anti-Cybersquatting Consumer Protection Act (ACPA), 15 U.S.C. § 1125(d). The Plaintiff
alleges they violated the ACPA because of Jones’ bad faith intent to profit from her registration,
trafficking in, and use of domain names identical or confusingly similar to the distinctive mark
Venue Chisca. The Defendants’ Motion to Dismiss was denied on August 8, 2019. The



                                                1
Defendants subsequently filed their Answer and Defenses (Doc. 15) on August 19, 2019, and a
discovery schedule was set on September 3, 2019.
      In the instant Motion to Strike, filed on September 6, 2019, the Plaintiff argues all 10 of
the Defendants’ affirmative defenses should be stricken to not burden the Court during future
motions or the discovery process. The Plaintiff articulates reasons to strike each affirmative
defense and contends, generally, that none of Defendants’ affirmative defenses are plausible.
The Plaintiff filed its Motion for Leave to File Reply on September 25, 2019 and the Defendants
filed their Response and Objection to it the same day.
                                               II
      Federal Rule of Civil Procedure 12(f) provides that, “The court may strike from a
pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter.” Motions to strike are generally disfavored because they potentially serve only to
delay. Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989); Williams v.
Jader Fuel Co., Inc., 944 F.2d 1388, 1400 (7th Cir. 1991) (stating that motions to strike are not
favored and “will not be granted unless is appears to a certainty that plaintiffs would succeed
despite any state of facts which could be proved in support of the defense” and “are inferable
from the pleadings”) (collecting cases). Moreover, courts do not generally grant motions to
strike unless the defect in the pleading causes prejudice to the party bringing the motion.
Hofmann v. Sumner, 478 F. Supp. 2d 1024, 1028 (N.D. Ill. 2007).
      Here, the parties’ briefing on the Motion to Strike reveals why such motions are generally
disfavored due to the delay they often cause. Rather than it appearing to a certainty that the
Plaintiff would succeed despite any state of facts which could be proved in support of the
enumerated defenses and are inferable from the pleadings, both parties’ arguments reveal there
is anything but certainty as to the ultimate success or failure of those defenses. Additionally,
the Defendants in their Response seek leave to withdraw defenses 5 through 10. The Court
grants that request which thus moots a bulk of the Plaintiff’s arguments to strike the
Defendants’ affirmative defenses. Therefore, at this time, the Motion to Strike as to the
remaining defenses adds clutter (and therefore delay) to this case rather than serves to remove

                                               2
unnecessary clutter. See Heller Financial, Inc., 883 F.2d at 1294 (explaining that motions to strike
serve to expedite rather than delay where they remove unnecessary clutter from the case). This
is particularly true given the parties’ further filings pertaining to the Plaintiff’s request to file a
reply. A discovery schedule was only recently put into place and the progress the parties make
in discovery may cause many of the issues raised in the Motion to Strike to become moot. While
the Plaintiff argues its Motion to Strike should be granted so as not to burden the discovery
process, the parties’ arguments suggest challenges to those affirmative defenses may be better
suited for the Court’s consideration at a later time after the benefit of discovery. The Court is
not convinced that the alleged defects in the Defendants’ Answer and Defenses are causing
such prejudice to the Plaintiff that its Motion to Strike should be granted. The Court need not
consider any reply the Plaintiff wishes to file in support of its Motion to Strike and so the
request to file one is denied.
                                                  III
      For the reasons set forth, supra, the Plaintiff’s Motion to Strike Affirmative Defenses (Doc.
18) and its Motion for Leave to File Reply RE: Motion to Strike Affirmative Defenses (Doc. 20)
are DENIED. The Defendants are granted leave to withdraw without prejudice affirmative
defenses 5 through 10.
                                                                                       It is so ordered.
                                  Entered on September 30, 2019.

                                      s/Jonathan E. Hawley
                                    U.S. MAGISTRATE JUDGE




                                                  3
